Citation Nr: 0909657	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-25 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than August 16, 
1991, for a grant of service connection for schizophrenia, 
undifferentiated type.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esquire


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
December 1970.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a April 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, that granted service 
connection for schizophrenia, undifferentiated type, and 
assigned a 100 percent disability rating, effective from 
August 16, 1991.  

An initial matter of the Board's jurisdiction over this 
appeal has been raised by the evidence in the record.  In a 
March 2004 decision, the Board ordered a grant of the 
Veteran's claim for entitlement to service connection for an 
acquired psychiatric disorder.  In an April 2004 rating 
decision, the RO granted service connection and notice of 
that decision was sent to the Veteran in a letter dated 
June 7, 2004.  Thereafter, the Veteran's representative filed 
a brief with VA objecting to the award's August 16, 1991, 
effective date.   But the record is not clear about when that 
brief was received by VA.  

The date of receipt by VA is relevant because, in the absence 
of a claim for clear and unmistakable error (CUE), which was 
not alleged here, a claimant can only challenge the effective 
date of a grant of service connection via a timely-filed 
appeal.  Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a 
request for revision based on CUE could result in the 
assignment of an effective date earlier than the date of a 
final decision, because free-standing claims for earlier 
effective dates are precluded as vitiating the rule of 
finality).  For an appeal to be timely-filed, the claimant 
must file a notice of disagreement within one year after 
notice of the decision is mailed.  38 U.S.C.A. § 7105(b)(1) 
(West 2002) (following an adverse determination by the RO, a 
notice of disagreement must be filed within one year from the 
notification of that determination); 38 C.F.R. § 20.302(a) 
(2008) (a notice of disagreement must be filed within one 
year from the date that the agency mails the notice of the 
determination).  Thus, if VA received the brief (that 
expressed disagreement with the effective date assigned in 
the April 2004 decision) more than one year after the June 7, 
2004, notice was mailed to the Veteran, dismissal of the 
appeal for lack of jurisdiction would be warranted.  

Some evidence shows that the brief was received on June 22, 
2005, more than one year after the June 7, 2004, notice was 
sent to the Veteran.  See Brief, Cover Letter of Brief, and 
Fax Coversheet for Brief (all bearing a date-stamp by the VA 
Service Center showing that the documents were received by VA 
on June 22, 2005); July 19, 2005, Letter to RO from Veteran's 
Representative (in objecting to correspondence from the RO, 
he pointed out that a brief on the earlier effective date 
issue had been submitted to VA in June 2005).  Accord 
November 2004 Rating Decision (new claim on the earlier 
effective date issue was received by VA on June 22, 2005); 
May 2007 Statement of the Case (claim received June 22, 
2005); Letter to Veteran's Representative from the Board 
dated in February 2008 (Board declined to assign to the 
earlier effective date issue the same docket number that had 
been used in the March 2004 Board decision because the Board 
concluded that the earlier effective date matter was not a 
downstream issue arising out a claim that had been remanded 
by the Board).  

Other evidence shows that the brief was faxed to VA on 
May 23, 2005, a date within one year after the notice was 
sent to the Veteran.  See Brief (fax machine legend of 
May 23, 2005, on top of each page); Cover Letter to Brief 
(date of May 23, 2005, typed on letterhead and fax machine 
legend of May 23, 2005, on top of letter); Fax Coversheet for 
Brief and Cover Letter  (date of May 23, 2005, hand-written 
on form and fax machine legend of May 23, 2005, on top of 
form); June 14, 2006, Letter to the RO from the Veteran's 
Representative (stating that a brief on the earlier effective 
date issue had been faxed to the RO in May 2005).  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Although the record contains no explanation of why 
a document purportedly faxed in May 2005 was not date-stamped 
as received by VA for almost one month, reasonable doubt will 
be resolved on this issue in favor of the claimant.  Thus, 
the Board finds that the brief objecting to the assignment of 
an August 16, 2007, effective date constitutes a timely-filed 
notice of disagreement as to that issue.  The appeal of that 
issue is thus properly before the Board.  




FINDINGS OF FACT

1.  In an August 21, 1972, decision, the RO denied the 
Veteran's claim for entitlement to service connection for a 
nervous condition.  Notice of that adverse determination was 
sent to the Veteran in September 1972, but the Veteran did 
not appeal that decision.    

2.  In June 1977, the Veteran filed an application to reopen 
his service connection claim for a nervous condition.  

3.  In August 1977, the RO wrote to the Veteran requesting 
additional evidence to substantiate his claim.  The Veteran 
did not submit additional evidence until January 1982.  

4.  On January 25, 1982, the RO received an application to 
reopen the Veteran's  service connection claim for a nervous 
condition.  After the RO issued a March 1982 rating decision 
denying the claim, the Veteran filed a notice of 
disagreement, for which no statement of the case was issued.  

5.  The Veteran filed another application to reopen his claim 
for entitlement to service connection for a nervous condition 
that was received by VA on August 16, 1991.  

6.  In a rating decision dated in March 2004, the RO granted 
service connection for schizophrenia, undifferentiated type, 
effective August 16, 1991, the date of receipt of the 
application to reopen the service connection claim.  


CONCLUSION OF LAW

The criteria for an effective date of January 25, 1982, and 
no earlier, for a grant of service connection for 
schizophrenia, undifferentiated type, have been met.  
38 U.S.C.A. §§ 5107, 5110, 7104 (West 2002); 38 U.S.C. § 4005 
(1976);  38 U.S.C. § 4005 (1970);  Veterans' Benefits 
Amendments of 1989 § 115, Pub. L. 101-237, 103 Stat. 2062; 
38 C.F.R. §§ 3.156, 3.400 (2008); 38 C.F.R. §§ 3.160, 19.113 
(1982); 38 C.F.R. §§ 3.158, 3.160, 19.9 (1977); 38 C.F.R. 
§§ 19.153 (1972).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  The 
Veteran's claim arises from his disagreement with the 
effective date following the grant of service connection.  
Once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The only 
assistance requested by the Veteran with respect to obtaining 
evidence to support his claim was a request for a copy of 
documents in the claims folder.  VA sent the Veteran the 
requested copies in June 2008.  Thus, VA fulfilled its duty 
to assist the Veteran in this appeal.  

II.  Earlier Effective Date

A.  Background Applicable to All Arguments

The effective date for a grant of service connection on the 
basis of the receipt of new and material evidence following a 
final prior disallowance of that claim is the date of receipt 
of the application to reopen, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii).  An application to reopen the claim was 
received by VA on August 16, 1991, and when service 
connection was granted, the effective date assigned by the RO 
was the August 16, 1991, date the claim had been filed.  The 
Veteran raises three alternative arguments for assigning an 
effective date earlier than August 16, 1991, based on the 
pending claim doctrine.  

The regulations provide that a pending claim is an 
application that has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c) (1977); 38 C.F.R. § 3.160(c) (1982);  38 C.F.R. 
§ 3.160(c) (2008).  And the pending claim doctrine provides 
that a claim remains pending in the adjudication process-
even for years-if VA fails to act on it.  Norris v. West, 12 
Vet. App. 413, 422 (1999).  Raising a pending claim theory in 
connection with a challenge to the effective-date decision is 
procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 
249, 255 (2007) (Federal Circuit cases have not overruled the 
pending claim doctrine articulated in Norris); McGrath v. 
Gober, 14 Vet. App. 28, 35 (2000) (a claim that has not been 
finally adjudicated remains pending for purposes of 
determining the effective date for that disability).  

The Veteran's first claim for entitlement to service 
connection for an acquired psychiatric disorder (claimed as a 
nervous condition) was filed in October 1971 and denied in an 
August 1972 rating decision.  He was notified of that adverse 
decision by a letter dated in September 1972.  When he did 
not file an appeal within one year following that notice, the 
August 1972 decision became final.  38 U.S.C.§ 4005 (1970) 
(following an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the 
notification of that determination); 38 C.F.R. § 19.153 
(1972) (an action on a claim will become final if an appeal 
is not initiated and perfected).  The parties are in 
agreement that the August 1972 disallowance is a final 
decision.  

On June 9, 1977, the Veteran filed a petition to reopen his 
claim for entitlement to service connection for a nervous 
condition.  In August 1977, the RO wrote to the Veteran with 
respect to that claim.  The RO pointed out that the Veteran's 
earlier claim had been denied and he had not appealed that 
decision.  The RO notified the Veteran that to reopen the 
claim, new and material evidence would have to be submitted 
showing manifestations during service of his claimed 
disability.  The RO explained what kind of evidence would be 
needed.  Medical evidence should consist of statements from 
physicians showing dates of treatment or examination with 
history, findings, and diagnoses.  Non-medical evidence could 
consist of statements from friends describing the symptoms 
observed and the dates and places when observations were 
made.  No evidence was thereafter identified or submitted by 
the Veteran for more than four years, when the Veteran filed 
another application, in January 1982, to reopen his 
previously-denied claim.  The RO treated the August 1977 
letter as a request for evidence, but as discussed in section 
B, below, the Veteran argues in the alternative that the 
August 1977 letter was a rating decision for which defective 
notice was sent, or, it was not a rating decision so that the 
June 1977 claim is still pending.   

In January 1982, the Veteran filed another claim to reopen 
his previously-denied claim.  The RO issued a rating decision 
in March 1982, denying that claim and notice of the denial 
was mailed in April 1982.  The Veteran thereafter submitted a 
document to the RO that was received on May 25, 1982.  He 
requested a review of his service-connection case and 
identified where evidence to support his claim was located.  
The RO treated the May 1982 document as a claim to reopen the 
previously-denied claim, but as discussed in section C, 
below, the Veteran argues that the May 1982 document was a 
notice of disagreement for which a statement of the case was 
not issued.  The Veteran's arguments will be addressed in 
turn below.  

B.  The August 16, 1977 Letter from the RO

The Veteran raises two arguments with respect to the 
August 1977 letter.  He claims that the August 1977 letter 
constitutes a formal rating decision by the RO denying the 
Veteran's claim, but that no appeal rights were provided with 
that decision.  See 38 C.F.R. § 19.9 (1977) (the claimant and 
representative will be informed of the right to initiate an 
appeal by the filing of a notice of disagreement in writing 
and the time limit within which such notice must be filed); 
but see Veterans' Benefits Amendments of 1989 § 115, Pub. L. 
101-237, 103 Stat. 2062, 2065 (current version at 38 U.S.C.A. 
§ 5104) (statutory requirement to include appeal rights with 
the notice of a decision was not effective for any decisions 
issued prior to February 1, 1990).  According to the Veteran, 
since he was not notified of appeal rights, the August 1977 
letter decision cannot be considered final.  AG v. Peake, 536 
F.3d 1306, 1308-1309 (Fed. Cir. 2008) (in determining 
effective date of service connection, since notice of 
previously-denied claim did not identify appeal rights, that 
decision was not final).  And under the pending claim 
doctrine, the Veteran argues that without a final decision 
with respect to the June 1977 claim, that claim was still 
pending when the RO granted service connection in April 2004, 
so that the effective date of his service connection award 
should be the date in June 1977 when that pending claim was 
filed.  AG v. Peake.  

In the alternative, the Veteran asserts that the August 1977 
letter was not a formal decision on his June 1977 claim.  If 
that June 1977 claim has never been decided, the Veteran 
argues, the claim was still pending when the RO granted 
service connection.  Ingram, 21 Vet. App. at 243 (a 
reasonably raised claim remains pending until there is either 
a recognition of the substance of the claim in an RO decision 
from which a claimant could deduce that the claim was 
adjudicated or an explicit adjudication of a subsequent claim 
for the same disability).  As a result, he asserts that the 
effective date should be the date in June 1977 when that 
pending claim was filed.  Neither of those arguments yields 
entitlement to an effective date earlier than August 16, 
1991.  

First, the August 1977 letter does not constitute a decision 
by the RO.  No language in that letter states, or even 
implies, that VA had come to a conclusion as to the Veteran's 
entitlement to the benefits he was seeking.  To the contrary, 
the letter provides guidance as to what must be done in order 
to obtain a favorable decision with respect to the petition 
to reopen the previously-denied claim.  Since the letter was 
advising the Veteran as to how to obtain a favorable decision 
in the June 1977 claim, it cannot reasonably be interpreted 
as a communication that the claim had already been decided.  
Thus, the Veteran's theory that inadequate notice was 
provided to the Veteran with that  "decision" is not 
supported by the law or the record in this case.  

Merely because the August 1977 letter did not constitute a 
decision does not mean that the Veteran's June 1977 claim was 
still pending at the time the RO issued its April 2004 rating 
decision.  The regulations in effect at that time 
specifically provide that with respect to a claim to reopen, 
where additional evidence requested is not furnished within 
one year after the date of the request, the claim is 
considered abandoned and no further action is taken unless a 
new claim is received.  38 C.F.R. § 3.158(a) (1977).   The 
August 1977 letter advised the Veteran of the evidence he 
needed to submit in order to substantiate his claim to 
reopen.  Since the Veteran did not provide any evidence with 
respect to his nervous condition claim until January 1982, 
more than one year after the August 1977 letter, his claim 
filed in June 1977 is considered abandoned and no further 
action could be taken with respect to that claim. As a 
result, the claim was not pending at the time of the 
April 2004 decision, so the pending claim doctrine does not 
authorize an effective date back to filing date of the 
abandoned June 1977 claim.  Indeed, the relevant regulations 
provide that after a claim is abandoned, if the claim is 
later established, the right to benefits shall not begin 
earlier than the date of filing of the new claim.  38 C.F.R. 
§ 3.158(a) (1977).   Since the right to benefits was 
established when the claim filed August 16, 1991, was 
adjudicated, an effective date earlier than August 16, 1991, 
is not warranted on the basis of the August 1977 letter.  

C.  The May 25, 1982 Document from the Veteran 

The Veteran's third argument is that a different claim was 
pending at the time of the April 2004 rating decision.  In 
January 1982, the Veteran filed a claim and a decision was 
issued in March 1982, denying that claim.  In April 1982, the 
Veteran was sent notice of that denial.  The RO thereafter 
received a May 1982 VA Form 21-4138 from the Veteran.  In it, 
the Veteran requested a review of his service-connection 
case.  He explained that he was treated while in the Army for 
nervous condition, his condition had been aggravated, he had 
been hospitalized at a VA hospital, and he was still under 
treatment at a VA hospital.  The Veteran enclosed some 
service treatment records with the form (that were duplicates 
of evidence already of record in his prior claim).  The RO 
treated that document as another petition to reopen the 
previously-denied claim for entitlement to service connection 
for a nervous condition.  

The Veteran argues that the RO improperly treated the 
May 1982 document as a new claim to reopen because that 
document constituted a timely-filed notice of disagreement.  
The statute in effect at the time required that appellate 
review be initiated by a notice of disagreement filed within 
one year from the date of mailing the notice of the result of 
the determination.  38 U.S.C. § 4005 (1976).  That notice was 
required to be in writing and be filed with the agency of 
original jurisdiction that entered the determination with 
which disagreement was expressed.  Id.  The regulations 
provide that a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination of an agency of original 
jurisdiction (AOJ) will constitute a notice of disagreement.  
38 C.F.R. § 19.113 (1982).  The notice should be in terms 
which can be reasonably construed as evidencing a desire for 
review of that determination.  Id.  It need not be couched in 
specific language and specific allegations of error of fact 
or law are not required.  Id.   

The May 1982 document was filed within one year after notice 
was sent of the adverse decision.  But there is conflicting 
evidence whether the May 1982 document constitutes a notice 
of disagreement.  The document does not mention the 
March 1982 decision, or any decision or any other action of 
the RO.  The Veteran did not use any language indicating that 
he disagreed or was dissatisfied with any action of the RO.  
The use of the word "request" implies that the Veteran is 
expressing a wish for something, rather than making the RO 
aware that he is in conflict with the agency's specific 
action.  

On the other hand, by asking the RO to review his service-
connected case, the document can be reasonably construed as a 
request for review of the case that had been decided two 
months earlier.  When there is an approximate balance of 
positive and negative evidence about a claim, reasonable 
doubt should be resolved in the claimant's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, the Board 
finds that the May 1982 document was a timely-filed notice of 
disagreement.  As a result, at the time of the decision to 
grant service connection, the January 1982 claim to reopen 
the  previously-denied October 1971 claim was still pending.  

The effective date for a grant of service connection on the 
basis of the receipt of new and material evidence following a 
final prior disallowance of that claim is the date of receipt 
of the application to reopen, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii).  Here, the evidence discussed in the 
March 2005 decision of the Board makes clear that the 
Veteran's schizophrenia disability began during service, so 
that the date entitlement to service connection arose would 
be December 2, 1970.  The date the pending claim was received 
by the RO was January 25, 1982.  Since the date the claim was 
received is later than the date entitlement arose, the 
effective date for the grant of service connection for 
schizophrenia, undifferentiated type, is January 25, 1982.  


ORDER

An effective date of January 25, 1982, and no earlier, is 
warranted for the grant of service connection for 
schizophrenia, undifferentiated type.  



____________________________________________
Bethany L. Buck
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


